Citation Nr: 0706289	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-13 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

4.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial compensable rating for 
diverticulitis.

6.  Entitlement to an initial compensable rating for 
hemorrhoids.

7.  Entitlement to an initial compensable rating for 
degenerative arthrosis,
right knee.
 
8.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthrosis, right ankle.
9.  Entitlement to an initial compensable rating for 
intractable plantar keratosis, second and fifth metatarsal 
heads, bilaterally. 

10.  Entitlement to an initial compensable rating for 
residuals, right valgus deformity, status post accessory 
navicular excision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1983 to 
September 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2006, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
associated with the claims file.

Because the veteran has disagreed with the initial ratings 
assigned following the grants of service connection, the 
Board has characterized the issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The Board's decision on the veteran's claim for an initial 
rating in excess of 10 percent for tinnitus is set forth 
below.  The remaining claims for higher initial ratings are 
addressed in the remand following the order; those matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
schedular rating in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2006); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The U. S. 
Court of Appeals for Veterans Claims (Court) held that 
content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

The Board finds that all notification and development action 
needed to render a fair decision on the claim for an initial 
rating in excess of 10 percent for tinnitus has been 
accomplished.

In July and September 2004 pre-rating notice letters the RO 
advised the veteran and his representative of VA's 
responsibilities to notify and assist the appellant in his 
claim, and what was required to prove a claim for service 
connection.  Following these notice letters, the RO granted 
service connection for tinnitus.  At that time, the RO 
assigned a disability rating and an effective dates.  As set 
forth in Dingess, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claim pertaining to tinnitus has been granted, 
i.e., proven, and he was assigned an initial disability 
rating and an initial effective date, section 5103(a) notice 
is no longer applicable.  As a result, even if there was a 
notice error with respect to the duty to notify that occurred 
prior to the award of service connection and the assignment 
of a disability rating and an effective date, because the 
claim has already been proven and the purpose of section 
5103(a) has been satisfied, that error was nonprejudicial.  

The Board finds that this is sufficient to satisfy any duties 
to notify and assist owed the veteran as to his claim for an 
initial rating in excess of 10 percent for tinnitus.  As will 
be explained below, the appeal lacks legal merit; as the law 
and not the facts are dispositive, the duties to notify and 
assist imposed by the VCAA are not applicable in this matter.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).


II.  Analysis

The veteran has requested a higher initial rating for his 
bilateral tinnitus, currently rated as 10 percent disabling.  
The RO denied the request because, under  Diagnostic Code 
6260, 10 percent is the maximum rating assignable for 
tinnitus. 

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code  
6260, Note 2 (2006).  The present claim was filed in July 
2004 and is governed by the revised regulation adopted in 
June 2003. 

Nevertheless, recent legal history of tinnitus claims is also 
instructive as to adjudicating the current claim.  In Smith 
v. Nicholson, 19 Vet. App. 63 (2005), the U. S. Court of 
Appeals for Veterans Claims (Court) reversed a Board decision 
that found that, under pre-June 2003 regulations, no more 
than a single 10 percent rating  could be provided for 
tinnitus, whether perceived as bilateral or unilateral. The 
Court held that pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required that VA assign dual 10 percent 
ratings for "bilateral" tinnitus where it was perceived as 
affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  Recently, the Federal Circuit reversed the  
Court's decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus,  whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  The Federal Circuit explained that an 
agency's interpretation of its own regulations was entitled 
to substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent with 
the regulations.  Finding that there was a lack of evidence 
in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulations, the Federal Circuit concluded that the 
Court erred in not deferring to VA's interpretation.

As a consequence of that holding, the VA's longstanding 
interpretation that a single 10 percent disability rating is 
the maximum rating available under Diagnostic Code 6260,  
regardless of whether the tinnitus is perceived as unilateral 
or bilateral is a settled matter.

The Board has also considered, as did the RO in the February 
2005 statement of the case, whether an evaluation in excess 
of 10 percent is warranted for the veteran's tinnitus on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  
However, the evidence of record does not demonstrate that the 
veteran's tinnitus has resulted in a disability picture that 
is unusual and exceptional in nature.  There is no indication 
that the veteran's tinnitus ever has required frequent 
hospitalization, or that this condition alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards. Accordingly, an extra-
schedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1) (2006).

In view of the foregoing, the Board concludes that an initial 
rating in excess of 10 percent for the veteran's service-
connected tinnitus must be denied.  As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be  denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development on the remaining claims for higher 
initial ratings is necessary prior to appellate review.

During the March 2006 hearing before the undersigned, the 
veteran testified that each of his service-connected 
disabilities had increased in severity and that he had been 
receiving treatment and evaluation at VA facilities in 
Anderson, South Carolina, since April 2005.  However, there 
are no VA treatment records associated with the claims file.  
In addition, the veteran testified that he has continued to 
receive private treatment for his service-connected 
disabilities.  In this regard, the undersigned granted a 30-
day abeyance period for the veteran to submit additional 
evidence.  In March 2006, the veteran submitted additional 
private medical records, along with a waiver of RO 
jurisdiction, reflecting that he received ongoing treatment 
and evaluation for some of his service connected 
disabilities. These records also noted that the veteran was 
referred to a private podiatrist for evaluation.   

A review of the evidence also reveals that the veteran 
underwent examination for each of the conditions for which a 
higher initial rating is sought in September 2004.  However, 
the examinations were then requested in connection with the 
veteran's claims for service connection, and do not contain 
sufficient findings to evaluate the current severity of each 
disability for which a higher initial rating is sought.  This 
includes the need for an orthopedic examination of the 
veteran's right knee, right ankle, and right foot with 
specific findings responsive to the applicable rating 
criteria as well as 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995).  As such, further 
action in this regard is warranted.  See 38 U.S.C.A. § 5103A.

Accordingly, the RO should arrange for the veteran to undergo 
appropriate VA examinations, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to any scheduled examination(s), without good cause, 
may result in a denial of the claim(s).  See 38 C.F.R. § 
3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination(s), the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination(s) sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records from VA 
medical facilities in Anderson, South Carolina.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claims, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2006).  The RO should specifically request 
that the veteran provide authorization to enable it to obtain 
the evaluation and treatment records of Lynda McKinnon, M.D. 
at Advanced Medical Care in Easley, South Carolina from March 
2006 to the present and of Piedmont Podiatry in Greenville, 
South Carolina from April 2005 to the present.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment 
received by the veteran at VA medical 
facilities in Anderson, South Carolina, 
from April 2005 to the present.

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
 
3.  The RO should send to the veteran and 
his representative a letter that requests 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to any 
initial rating claim on appeal that is 
not currently of record.  The RO should 
specifically request that the veteran 
furnish the appropriate authorization to 
enable it to obtain and associate with 
the claims file all records of the 
veteran's treatment and/or evaluation 
from Lynda McKinnon, M.D. at Advanced 
Medical Care in Easley, South Carolina 
from March 2006 to the present and from 
Piedmont Podiatry in Greenville, South 
Carolina from April 2005 to the present.

4.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this fact and request he provide a copy 
of the outstanding medical records.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should schedule the veteran for a VA 
audio examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  The examination 
must include a controlled speech 
discrimination test (Maryland CNC).  Pure 
tone thresholds at 1000, 2000, 3000, and 
4000 hertz must also be reported. 

The examiner should set forth all 
examination findings in a printed 
(typewritten) report.

6.  The RO should schedule the veteran 
for an appropriate VA examination, to 
determine the current nature and severity 
of the veteran's service-connected 
hypertension.  The claims file and a copy 
of this remand must be provided to each 
examiner for review.  All indicated tests 
and diagnostic studies should be 
performed.  The examiner should measure 
the veteran's diastolic and systolic 
pressure and discuss the need for 
medication to control the hypertension.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

7.  The RO should schedule the veteran 
for appropriate VA examinations to 
determine the current nature and severity 
of the veteran's service-connected  
gastroesophageal reflux disease, 
diverticuitis, and hemorrhoids.  The 
claims file and a copy of this remand 
must be provided to each examiner for 
review.  All indicated tests and 
diagnostic studies should be performed.  
All symptoms should be thoroughly 
described and the descriptions should 
include frequency, duration, and severity 
of the symptoms.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

8.   The RO should arrange for the 
veteran to undergo VA orthopedic 
examination to determine the current 
nature and severity of the veteran's 
service-connected right knee, right 
ankle, and right valgus deformity.  All 
indicated studies, to include range of 
motion testing, x-rays and any other 
examination deemed necessary by the 
examiner, should be obtained.  The claims 
folder should be made available to the 
examiner prior to examination of the 
veteran.

With regard to right knee, the examiner 
should conduct range of motion studies of 
the right knee, noting the exact 
measurements for flexion and extension, 
specifically identifying any excursion of 
motion accompanied by pain.  If pain on 
motion in the right knee is observed, the 
examiner should comment on the extent of 
pain, and indicate at which point pain 
begins.  Tests of joint motion against 
varying resistance should be performed on 
the right knee.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described. In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The examiner should specifically indicate 
the presence or absence of any lateral 
instability and/or recurrent subluxation.  
If instability is present, the examiner 
should, based on the examination results 
and the veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe.  The examiner should also 
indicate whether the veteran experiences 
dislocation in the knee, and if so, 
whether such dislocations are accompanied 
by frequent episodes of locking, pain 
and/or effusion into the joint.

Regarding the right ankle, the examiner 
is requested to perform range of motion 
testing of the right ankle and the 
examiner should indicate whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the right 
ankle.  If pain on motion is observed, 
the examiner should indicate the degree 
at which pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also provide an 
assessment as to whether the veteran's 
overall range of motion of the right 
ankle is best characterized as moderately 
or markedly limited, as well as comment 
as to whether there is any ankylosis of 
the right ankle, malunion of the os 
calcis or astagalus, or astragalectomy.

In regards to the right valgus deformity, 
the examiner should clearly identify all 
symptoms pertaining to, and physical 
manifestations of, the veteran's 
disability and indicate whether the 
disability involves any malunion or 
nonunion of the tarsal or metatarsal 
bones.  Considering all of the veteran's 
symptoms and manifestations (as well as 
the likely extent of additional 
functional loss with exacerbations of the 
disability with repeated use of the 
foot), the physician should provide an 
overall assessment as to whether the 
disability is the best characterized as 
moderate, moderately severe, or severe.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

9.  The RO should schedule the veteran 
for a VA podiatry examination, to 
determine the frequency and severity of 
the veteran's intractable plantar 
keratosis, second and fifth metatarsal 
heads, bilaterally.  The claims file and 
a copy of this remand must be provided to 
each examiner for review.  All indicated 
tests and diagnostic studies should be 
performed.  

The examiner is requested to provide an 
opinion, if possible, as to the extent of 
the body involved during a flare-up of 
the veteran's disability.  The examiner 
should also indicate whether the veteran 
has any scarring associated with 
keratosis removal, and, if so, whether 
any such scars are tender, painful, or 
result in any functional limitation of 
either foot.  Also, considering all 
symptoms associated with the veteran's 
intractable plantar keratosis, second and 
fifth metatarsal heads, bilaterally, the 
examiner provide an assessment as to 
whether the veteran's overall foot 
impairment is best characterized as mild, 
moderate, moderately severe, or severe.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

10.  If the veteran fails to report to 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.

11.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

12.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate each of the claims 
for higher initial ratings in light of 
all pertinent evidence and legal 
authority.  In adjudicating each claim, 
the RO should document its consideration 
of "staged rating", pursuant to the 
Fenderson decision (cited to above).

13.  If any claim for a higher initial 
rating continues to be denied, the RO 
should furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


